        Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19                                          PageID.1              Page 1 of 32


                                                                     AUSA:      Anca I. Pop·                 Telephone: (989) 895-5712
 AO 106 (Rev. 04/10) Application for a Search Warrant   Task Force Officer:     Evan Zapolski                Telephone: (989) 439-5276


                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Eastem District of Michigan

               In the Matter of the Search of                             )
          (Briefly describe the property lo be searched                   )
           01· identify the person by name and address)                   )        . Case No. 19-mc-51020
 Facebook User ID: 100035389424937 and Facebook                           )          Judge: Ludington, Thomas L.
 User ID: 100005177719617 THAT IS STORED AT                               )
                                                                          )
                                                                                     Filed: 07-11-2019
 PREMISES CONTROLLED BY FACEBOOK, INC.
                                              APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its locatio11):
See AITACHMENT A.

 located in the    -   -
                             Eastern
                           --'-'-'-'-~ ~ - -
                                                    District of          Michigan
                                                                  - -- - ~ - ~ -- --             , there is now concealed (identify the
 person or describe the property fo be seized):
. See AITACHMENT B.


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one o,:more):
                  [ZJ evidence of a crime;
                  [ZJ contraband, fruits of crime, or other items illegally possessed;
                  [ZJ property designed for use, intended for use, or used in committing a crime;
                  D a person to be an·ested or a person who is unlawfully restrain~d.
           The search is related to a violation of:
              Code Section                                                           Offense Description
 18, U.S .C., § 2251                                       Sexual exploitation of children
 18, U.S .C., §§ 2252(A)(a)(2) & (a)(5)(B)                 Possession of child pornography
           The application is based on these facts:
See attached AFFIDAVIT.

           [ZJ   Continued on the attached sheet.
           D Delayed notice               days (give exact ending date if more than 30 days: _ __ __ ) is requested
                 under 18 U.S. C. § 3103 a, the basis of which is set forth on the attac.heQ1-st11~·

                                                                              ~
                                                                          Evan T. Zapolsld, TFO, FBI
                                                                                                Printed name and title
 Swam to before me and signed in my presence
 and/or by reliable electronic means.


Date:        July 11, 2019
                                                                                                  Judge 's signature
City and state: Bay City, Michigan                                            PA'fRICIA T. MORRIS        U. S. Magistrate Judge
                                                                                                P1·inted name and title
  Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19             PageID.2     Page 2 of 32



IN THE MATIER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH

Facebook User ID: 100035389424937 and
Facebook User ID: 100005177719617
THAT IS STORED AT PREMISES
CONTROLLED BY FACEBOOK, INC.
- - - - - - - - - - - - - - - - - - - - -I
     AFFIDAVIT IN SUPPORT OF APPLICATION FOR A SEARCH WARRANT

   1. I, Evan T. Zapolski , a Detective Trooper with the Michigan State Police , and a

      Task Force Officer with the Federal Bureau of Investigation, being duly sworn,

      hereby depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND

   2. I am employed as a Detective Trooper (D/Tpr) with the Michigan State Police

      (MSP), and a Task Force Officer (TFO) with the Federal Bureau of Investigation

      (FBI) , and have been so employed since May 2013. I have been assigned to the

      MSP Internet Crimes against Children Taskforce since February 2017 , and have

      been a Task Force Officer with the FBl's Northeast Michigan Trafficking &

      Exploitation Crimes Taskforce since March 2019. I have received training in the

      area of child pornography and child exploitation, and have had the opportunity to

      observe and review numerous examples of child pornography (as defined in 18

      U.S.C. § 2256) in all forms of media including computer media. I have been

      involved with several investigations regarding child pornography and the

      exploitation of children through the internet.

   3. This affidavit is made in support of an application for a search warrant to search

      for and seize instrumentalities , fruits, and evidence of violations of Title 18,
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19          PageID.3     Page 3 of 32



   United States Code, Sections 2251 , which makes it a crime to knowingly

   produce child pornography, Title 18, United States Code, Sections 2252A(a)(2)

   and 2252A(a)(5)(B} , which make it a crime to knowingly distribute, receive and

   possess child pornography through the use of a means and facility of interstate

   or foreign commerce including , but not limited to, the Internet. These items are

   more specifically described in Attachment B.

4. The facts in this affidavit come from my personal observations , my training and

   experience, and information obtained from other agents and witnesses . Since

   this affidavit is being submitted for the limited purpose of securing a search

   warrant, I have not included each and every fact known to me concerning this

   investigation. I have set forth only the facts that I believe are necessary to

   establish probable cause to believe that Dana Nicole Taggart and Tyler Wayne

   Zimmerman have committed violations of 18 U.S.C. §§ 2251 and 2252A and

   evidence of these violations is located in and within the above listed Facebook

   accounts . I have reason to believe that the Facebook accounts that are the

   subject of the instant application will have stored information and

   communications that are relevant to this investigation . Thus , as outlined below,

   and based on my training and experience , there is probable cause to believe

   that evidence, fruits and/or instrumentalities of the aforementioned crimes are

   located in these accounts . There is also probable cause to search the

   information described in Attachment A for evidence of these crimes, as

   described in Attachment B.




                                                                                        2
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19            PageID.4     Page 4 of 32



                                      DEFINITIONS

5. The following defin itions apply to this Affidavit and its Attachments :

  a. The term "minor," as defined in 18 U.S.C . § 2256(1 ), refers to any person

  under the age of eighteen years.

  b. The term "sexually explicit conduct," 18 U.S.C. § 2256(2)(A)(i-v) , is defined as

  actual or simulated (a) sexual intercourse, including genital-genital, oral-gen ital ,

  anal-genital , or oral-anal , whether between persons of the same or opposite sex;

  (b) bestiality; (c) masturbation ; (d) sadistic or masochistic abuse; or (e) lascivious

  exhibition of the genitals or pubic areas of any person .

  c. The term "visual depiction," as defined in 18 U.S.C. § 2256(5) , includes

  undeveloped film and videotape , data stored on computer disc or other electronic

  means which is capable of conversion into a visual image, and data which is

  capable of conversion into a visual image that has been transmitted by any

  means , whether or not stored in a permanent format.

  d. The term "computer," as defined in 18 U.S.C. §1030(e)(1 ), means an

  electronic, magnetic, optical , electrochemical , or other high speed data

  processing device performing logical, arithmetic, or storage functions , and

  includes any data storage facility or communications facility directly related to or

  operating in conjunction with such device.

  e. The term "child pornography," as defined in 18 U.S.C. § 2256(8) , means any

  visual depiction, including any photograph , film , video, picture, or computer-

  generated image or picture, whether made or produced by electronic,

  mechanical , or other means, of sexually explicit conduct, where



                                                                                           3
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19              PageID.5     Page 5 of 32



  i. the production of such visual depiction involves the use of a minor engaging in

  sexually explicit conduct;

  ii. such visual depiction is a digital image , computer image, or computer

  generated image that is, or is indistinguishable from , that of a minor engaging in

  sexually explicit conduct; or

  iii. such visual depiction has been created , adapted , or modified to appear that an

  identifiable minor is engaging in sexually explicit conduct.

  f. The terms "records ," "documents," and "materials ," as used herein, include all

  information recorded in any form , visual or aural , and by any means, whether in

  handmade form (including , but not limited to, writings, drawings, painting) ,

  photographic form (including , but not limited to , microfilm , microfiche, prints,

  slides, negatives, videotapes, motion pictures , photocopies), mechanical form

  (including , but not limited to, phonograph records , printing , typing) or electrical ,

  electronic or magnetic form (including , but not limited to , tape recordings ,

  cassettes, compact discs, electronic or magnetic storage devices such as floppy

  diskettes, hard disks, CD-ROMs, digital video disks (DVDs) , Personal Digital

  Assistants (PDAs) , Multi Media Cards (MMCs) , memory sticks , optical disks,

  printer buffers , smart cards , memory calculators , electronic dialers, Bernoulli

  drives, or electronic notebooks, as well as digital data files and printouts or

  readouts from any magnetic, electrical or electronic storage device).

  g. "Internet Service Providers" (ISPs) , as used herein, are commercial

  organizations that are in business to provide individuals and businesses access

  to the Internet. ISPs provide a range of functions for their customers including



                                                                                             4
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19            PageID.6     Page 6 of 32



   access to the Internet, web hosting , email , remote storage , and co-location of

   computers and other communications equipment.

6. "Internet Protocol address" (IP address) , as used herein , is a code made up of

    numbers separated by dots that identifies a particular computer on the Internet.

   Every computer requires an IP address to connect to the Internet. IP addresses

   can be dynamic, meaning that the ISP assigns a different unique number to a

   computer every time it accesses the Internet. IP addresses might also be static,

   if an ISP assigns a user's computer a particular IP address which is used each

   time the computer accesses the Internet.

   h. "Domain names" are common , easy to remember names associated with an IP

  address. For example, a domain name of "www.usdoj .gov" refers to the IP

  address of 149.101.1 .32 . Domain names are typically strings of alphanumeric

  characters , with each level delimited by a period .

   i. "Website" consists of textual pages of information and associated graphic

  images. The textual information is stored in a specific format known as Hyper-

  Text Mark-up Language (HTML) and is transmitted from web servers to various

  web clients via Hyper-Text Transport Protocol (HTTP) .

     BACKGROUND REGARDING COMPUTER, THE INTERNET, AND EMAIL

7. I have had both train ing and experience in the investigation of computer-related

   crimes. Based on my training , experience and knowledge, I know the following:

  a. Computers and computer technology have revolutionized the way in which

  child pornography is produced , distributed , and utilized . It has also revolutionized

  the way in which child pornography collectors interact with each other. Child



                                                                                        5
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19           PageID.7    Page 7 of 32



  pornography formerly was produced using cameras and film (either still

  photography or movies.) The photographs required darkroom facilities and a

  significant amount of skill in order to develop and reproduce the images. As a

  result, there were definable costs involved with the production of pornographic

  images. To distribute these on any scale also required significant resources . The

  photographs themselves were somewhat bulky and required secure storage to

  prevent their exposure to the public. The distribution of these wares was

  accomplished through a combination of personal contact, mailings , and

  telephone calls. Any reimbursement would follow these same paths.

  b. The development of computers has added to the methods used by child

  pornography collectors to interact with and sexually exploit children. Computers

  serve four functions in connection with ch ild pornography. These are production ,

  communication , distribution, and storage.

  c. Child pornographers can now transfer photographs from a camera onto a

  computer readable format. With the advent of digital cameras, the images can

  now be transferred directly onto a computer. A device known as a modem allows

  any computer to connect to another computer through the use of telephone,

  cable , or wireless connection. Electronic contact can be made to literally millions

  of computers around the world . The ability to produce child pornography easily,

 . repro.duce it inexpensively, and market it anonymously (through electronic

  communications) has drastically changed the method of distribution and rece ipt

  of child pornography. Child pornography can be transferred via electronic mail or

  through file transfer protocols (FTP) to anyone with access to a computer and



                                                                                         6
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19           PageID.8    Page 8 of 32



   modem . Because of the proliferation of commercial services that provide

   electronic mail service, chat services (i.e. , "Instant Messaging"), and easy access

   to the Internet, the computer is a preferred method of distribution and receipt of

   child pornographic materials.

   d. The computer's ability to store images in digital form makes the computer itself

   an ideal repository for child pornography. The size of the electronic storage

   media (commonly referred to as the hard drive) used in home computers has

   grown tremendously within the last several years . These drives can store

   hundreds of thousands of.images at very high resolution .

   e. The Internet and its World Wide Web afford collectors of child pornography

   several different venues for obtaining , viewing , and trading child pornography in a

   relatively secure and anonymous fash ion.

  f. Collectors and distributors of child pornography also use online resources to

   retrieve and store child pornography, including services offered by Internet

   Portals such as Yahoo! , Google, Inc., Facebook, Inc. , among others . The online

  services allow a user to set up an account with a remote computing service that

   provides email services as well as electron ic storage of computer files in any

  variety of formats . A user can set up an on line storage account from any

  computer with access to the Internet. Even in cases where online storage is

  used , however, evidence of child pornography can be found on the user's

  computer in most cases. As is the case with most digital technology,

  communications by way of computer can be saved or stored on the computer

  used for these purposes . Storing this information can be intentional, i.e., by



                                                                                        7
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19          PageID.9     Page 9 of 32



  saving an e-mail as a file on the computer or saving the location of one's favorite

  websites in , for example , "bookmarked" files. Digital information can also be

  retained unintentionally, e.g. , traces of the path of an electronic communication

  may be automatically stored in many places (e.g. , temporary files or ISP client

  software, among others) . In addition to electronic communications , a computer

  user's Internet activities generally leave traces or "footprints" in the web cache

  and history files of the browser used . A forensic examiner often can recover

  evidence suggesting whether a computer contains peer to peer software, when

  the computer was sharing files , and some of the files which were uploaded or

  downloaded . Such information is often maintained indefinitely

  until overwritten by other data.

                   TECHNICAL BACKGROUND ON FACEBOOK

8. Facebook owns and operates a free-access social networking website of the

   same name that can be accessed at http://www.facebook.com . Facebook

   allows its users to establish accounts with Facebook, and users can then use

   their accounts to share written news, photographs , videos, and other information

   with other Facebook users, and sometimes with the general public.

9. Facebook asks users to provide basic contact and personal identifying

   information to Facebook, either during the registration process or thereafter.

   This information may include the user's full name, birth date, gender, contact e-

   mail addresses, Facebook passwords , physical address (including city, state,

   and zip code) , telephone numbers, screen names, websites, and other personal

   identifiers. Facebook also assigns a user identification number to each account.



                                                                                       8
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19           PageID.10      Page 10 of 32



 10. Facebook users may join one or more groups or networks to connect and

    interact with other users who are members of the same group or network.

    Facebook assigns a group identification number to each group. A Facebook

    user can also connect directly with individual Facebook users by sending each

    user a "Friend Request. " If the recipient of a "Friend Request" accepts the

    request, then the two users will become "Friends" for purposes of Facebook and

    can exchange communications or view information about each other. Each

    Facebook user's account includes a list of that user's "Friends" and a "News

    Feed ," which highlights information about the user's "Friends," such as profile

    changes, upcoming events, and birthdays.

 11 . Facebook users can select different levels of privacy for the communications

    and information associated with their Facebook accounts. By adjusting these

    privacy settings , a Facebook user can make information available only to

    himself or herself, to particular Facebook users, or to anyone with access to the

    Internet, including people who are not Facebook users. A Facebook user can

    also create "lists" of Facebook friends to facilitate the application of these

    privacy settings. Facebook accounts also include other account settings that

    users can adjust to control , for example, the types of notifications they receive

    from Facebook.

· 12. Facebook users can create profiles that include photographs , lists of personal

    interests, and other information . Facebook users can also post "status" updates

    about their whereabouts and actions , as well as links to videos , photographs,

    articles, and other items available elsewhere on the Internet. Facebook users



                                                                                         9
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19              PageID.11      Page 11 of 32



    can also post information about upcoming "events," such as social occasions, by

    listing the event's time, location , host, and guest list. In addition , Facebook

    users can "check in" to particular locations or add their geographic locations to

    their Facebook posts, thereby revealing their geograph ic locations at particular

    dates and times. A particular user's profile page also includes a "Wall ," which is

    a space where the user and his or her "Friends" can post messages ,

    attachments , and links that will typically be visible to anyone who can view the

    user's profile.

 13. Facebook allows users to upload photos and videos , which may include any

    metadata such as location that the user transmitted when s/he uploaded the

    photo or video. It also provides users the ability to "tag " (i .e., label) other

    Facebook users in a photo or video . When a user is tagged in a photo or video ,

    he or she receives a notification of the tag and a link to see the photo or video.

    For Facebook's purposes , the photos and videos associated with a user's

    account will include all photos and videos uploaded by that user that have not

    been deleted , as well as all photos and videos uploaded by any user that have

    that user tagged in them.

 14. Facebook users can exchange private messages on Facebook with other users.

    Those messages are stored by Facebook unless deleted by the user. Facebook

    users can also post comments on the Facebook profiles of other users or on

    their own profiles; such comments are typically associated with a specific

    posting or item on the profile. In addition , Facebook has a chat feature that

    allows users to send and receive instant messages through Facebook



                                                                                         10
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19          PageID.12     Page 12 of 32



    Messenger. These chat communications are stored in the chat history for the

    account. Facebook also has Video and Voice Calling features , and although

    Facebook does not record the calls themselves , it does keep records of the date

    of each call.

 15. If a Facebook user does not want to interact with another user on Facebook, the

    first user can "block" the second user from seeing his or her account.

 16. Facebook has a "like" feature that allows users to give positive feedback or

    connect to particular pages. Facebook users can "like" Facebook posts or

    updates, as well as webpages or content on third-party (i.e., non-Facebook)

    websites. Facebook users can also become "fans" of particular Facebook

    pages.

 17. Facebook has a search function that enables its users to search Face book for

    keywords, usernames, or pages, among other things.

 18. Each Facebook account has an activity log , which is a list of the user's posts

    and other Facebook activities from the inception of the account to the present.

    The activity log includes stories and photos that the user has been tagged in, as

    well as connections made through the account, such as "liking" a Facebook

    page or adding someone as a friend . The activity log is visible to the user but

    cannot be viewed by people who visit the user's Facebook page.

 19. Facebook also has a Marketplace feature , which allows users to post free

    classified ads. Users can post items for sale, housing , jobs , and other items on

    the Marketplace.




                                                                                       11
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19           PageID.13     Page 13 of 32



 20. In addition to the applications described above, Facebook also provides its

    users with access to thousands of other applications ("apps") on the Facebook

    platform. When a Facebook user accesses or uses one of these applications ,

    an update about that the user's access or use of that application may appear on

    the user's profile page.

 21 . Facebook also retains Internet Protocol ("IP") logs for a given user ID or IP

    address. These logs may contain information about the actions taken by the

    user ID or IP address on FaceQook, including information about the type of

    action, the date and time of the action , and the user ID and IP address

    associated with the action. For example, if a user views a Facebook profile , that

    user's IP log would reflect the fact that the user viewed the profile, and would

    show when and from what IP address the user did so.

 22. Social networking providers like Facebook typically retain additional information

    about their users' accounts , such as information about the length of service

    (including start date), the types of service utilized , and the means and source of

    any payments associated with the service (including any credit card or bank

    account number). In some cases, Facebook users may communicate directly

    with Facebook about issues relating to their accounts, such as technical

    problems , billing inquiries, or complaints from other users. Social networking

    providers like Facebook typically retain records about such communications ,

    including records of contacts between the user and the provider's support

    services, as well as records of any actions taken by the provi~er or user as a

    result of the communications.



                                                                                        12
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19           PageID.14     Page 14 of 32



  23.As explained herein , information stored in connection with a Facebook account

     may provide crucial evidence of the "who, what, why, when, where , and how" of

     the criminal conduct under investigation , thus enabling the United States to

     establish and prove each element or alternatively, to exclude the innocent from

     further suspicion. In my training and experience, a Facebook user's IP log ,

     stored electronic communications, and other data reta ined by Facebook, can

     indicate who has used or controlled the Facebook account. This "user

     attribution" evidence is analogous to the search for "indicia of occupancy" while

     executing a search warrant at a residence. For example , profile contact

     information , private messaging logs, status updates, and tagged photos (and the

     data associated with the foregoing , such as date and time) may be evidence of

     who used or controlled the Facebook account at a relevant time. Further,

     Facebook account activity can show how and when the account was accessed

     or used . For example , as described herein, Facebook logs the Internet Protocol

     (IP) addresses from which users access their accounts along with the time and

     date. By determining the physical location associated with the logged IP

     addresses, investigators can understand the chronological and geographic

     context of the account access and use relating to the crime under investigation.

     Such information allows investigators to understand the geograph ic and

     chronological context of Facebook access, use, and events relating to the crime

     under investigation. Additionally, Facebook builds geo-location into some of its

     services. Geo-location allows, for example , users to "tag " their location in posts

     and Facebook "friends" to locate each other. This geographic and timeline



                                                                                        13
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19          PageID.15     Page 15 of 32



    information may tend to either inculpate or exculpate the Facebook account

    owner. Last, Facebook account activity may provide relevant insight into the

    Facebook account owner's state of mind as it relates to the offense under

    investigation . For example , information on the Facebook account may indicate

    the owner's motive and intent to commit a crime (e.g., information indicating a

    plan to commit a crime) , or consciousness of guilt (e.g ., deleting account

    information in an effort to conceal evidence from law enforcement).

 24 . Therefore, the computers of Facebook are likely to contain all the material

    described above, including stored electronic communications and information

    concerning subscribers and their use of Facebook, such as account access

    information , transaction information , and other account information .

                      FACTS SUPPORTING PROBABLE CAUSE

 25 . On February 1, 2018 , I was assigned cyber-tip 45209810 from the National

    Center for Missing and Exploited Children , hereinafter referred to as NCMEC.

    The cyber-tip was submitted by Tumblr and it reported that suspect username:

    mmhm69 had uploaded multiple files of suspected child sexually abusive

    material (CSAM) . The cyber-tip is summarized as follows :

     NCMEC TIP 45209810:
     The following information was submitted to NCMEC by Tumblr:
     Incident Date!Time: 01-03-2019 18:22:00 UTC
     Email Address: dowork6935@gmail.com
     Screen/User Name: mmhm69
     Profile URL: mmhm69.tumblr.com
     IP Address : 2601 :408:4200:af30 :5c5:807d:9738 :8b34 (Other)
     Suspect's last logins:
     Mon , 31 Dec 2018 12:31:55 -0500 from
     2601 :408:4200:af30 :f8eb :91 Oe:f2b3:2a8e
   . Mon , 31 Dec 2018 10:01:20-0500 from
     2601 :408:4200:af30 :f8eb:91 Oe:f2b3:2a8e


                                                                                       14
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19             PageID.16   Page 16 of 32



   Sun , 30 Dec 2018 10:08:59 -0500 from 2601 :408:4200:af30:f8eb:91 Oe:f2b3 :2a8e
   Wed , 12 Dec 2018 06:45:32 -0500 from 2601:408:4200 :af30:b5ba:1e2a :a26 :f77
   Thu , 06 Dec 2018 10:51 :50 -0500 from 2601 :408:4200:af30: 15e0:78a0:ce2e:6


   Tumblr provided five media files that were uploaded to the suspect webpage.

   reviewed the files and have described two below:

   File Name: 178980697910 0 npf video.mp4

   This video is 47 seconds in length. It depicts a female child that looks less than

   18 years old providing oral sex to a prepubescent male child , suspected to be

   less than 10 years old , on a bed. The male child appears to be sleeping.

   File Name: 180060255965 0 inline image.git

   This .gif file depicts an erect penis being rubbed on the face of a female child.

   The female has been identified as a child by NCMEC.

 26 . 1know that IP addresses are assigned to a sole subscriber, and that the

    subscribing entity tracks and maintains the subscriber account info. Affiant

    knows that Arin.net (American Registry for Internet Numbers) can conduct a

    search of an IP address and return the subscribing entity name and contact

    information. Arin .net reported that the IP addresses

    2601 :408:4200:af30:f8eb:91 Oe:f2b3:2a8e,

    2601 :408:4200:af30 :b5ba :1e2a:a26:f77, and

    2601 :408:4200 :af30: 15e0:78a0:ce2e:6 are registered to Comcast Cable

    Communications , Inc.

 27. I executed a search warrant to Comcast Cable Communications for the

    subscriber that was assigned the above stated IP addresses at the listed login

    dates and times. Comcast provided the following response:


                                                                                       15
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19         PageID.17    Page 17 of 32



   Subscriber Name: Dana Taggart
   Service Address: 280 Meissner Ct, Apt. A 1, Sebewaing , Ml 48759
   Telephone: 989-553-0282

 28. The Michigan Secretary of State reported Dana Nicole Taggart Michigan driver's

    license as registered to 280 Meissner Ct, Apt. 1.

 29.1 executed a search warrant to Google for the account dowork6935@gmail.com .

    Google provided account information including the name on the account; which

    was listed as Ty Z.

 30 . 1searched Taggart in the Michigan State Police report writing system and

    observed she had multiple contacts with a William Diehl. Affiant observed Dieh l

    was on probation reference an incident with Taggart. Michigan Department of

    Corrections Agent Pigott and Hulburt conducted a probation check with Diehl on

    May 30 ,2019 . Diehl stated that a Tyler Zimmerman was living with Taggart at

    her residence .

 31 . 1conducted LEIN/SOS searches and located a Tyler Wayne Zimmerman with an

    address at 6631 Merry St, Unionville, Ml. Zimmerman has a 2002 Pontiac

    Grand Prix with Michigan registration plate DYX8672 registered to him through

    the Michigan Secretary of State.

 32 . On May 8, 2019, D/Tpr. Green conducted mobile surveillance at the residence.

    He observed a female that appeared to be Taggart outside the apartment

   . building . On May 21 , 2019, D/Tpr. Green conducted surveillance at the

    apartment and observed the Grand Prix with registration plat DYX8672 parked

    outside the apartment building .




                                                                                    16
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19        PageID.18     Page 18 of 32



 33 . On June 20 , 2019, a State of Michigan search warrant was executed at 280

    Meissner Ct, Apt. 1, Sebewaing , Michigan . Dana Taggart and Tyler Zimmerman

    were interviewed on scene. Taggart and Zimmerman are in a dating

    relationship . Zimmerman stated he has a Samsung cell phone. A Samsung cell

    phone with an inserted 16 GB micro SD card was seized during the search of

    the apartment. Zimmerman admitted to viewing child pornography on Tumblr.

    Zimmerman admitted to using his phone to view ch ild pornography.

 34 . While on scene, a manual review of Zimmerman 's cell phone was completed .

    Located was a video of Taggart masturbating on her bed with her 2-year-old

    daughter present next to her.

 35 . Taggart was interviewed and admitted to making two videos of herself

    masturbating with her daughter in the videos. She also admitted to sending

    Zimmerman the videos via Facebook Messenger.

 36.1 completed a forensic exam on the Samsung and SD card belonging to

    Zimmerman . I located child pornography files on the cell phone and SD card .

    Some of the child pornography files depict children less than 10 years old

    engaging in sex acts with adults. I also located a Facebook Messenger chat

    between the account signed in on the device, Facebook account name: Tyler

    Zimmerman , User ID: 100035389424937, and the Facebook account with

    name: Dana Taggart, User ID: 100005177719617. The below is an excerpt from

    the chat that occurred on April 11 , 2019:

   Dana: Glad you got to tho. Cause this I'd dealing with lol
   Tyler: Mm keep going that hot lol
   Tyler: You 're my dirty mommy
   Dana : I know. She keeps rubbing me. And ugh. I just wanna, come so bad.


                                                                                     17
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19         PageID.19     Page 19 of 32



   Tyler: And I fucking love it
   Tyler: Show your pussy too
   Tyler: God mommy keep going cum for me
   Tyler: I wanna see mmm
   Tyler: God I fucking love you so much
   Dana: Save them and to take them off messenger
   Tyler: Oh I am lol

 37. On the cell phone, I located five videos of Taggart masturbating that include her

    2-year-old daughter. I believe Taggart sent Zimmerman the videos between the

    messages, "Glad you got to tho. Cause this I'd dealing with lol," and, "Mm keep

    going that hot lol." The five masturbation videos were saved to the Samsung

    cell phone on April 11, 2019, during the time the chat occurred. The videos are

    described below:

   File Name: received 756534401414634.mp4

   This video depicts Taggart nude from the waist down, masturbating on her bed.

   Her daughter's foot can be seen at one point. At the end of the video, her

   daughter comes in to frame and she is looking at Taggart's vagina.

   File Name: received 607102239696662.mp4

   This video depicts Taggart nude from the waist down, masturbating on her bed.

   Her daughter walks through the bedroom and Taggart continues to masturbate.

   File Name: received 567077960463613.mp4

   This video depicts Taggart nude from the waist down, laying on her bed. She

   has a blanket over legs but her vagina is still visible. Her daughter covers

   Taggart's nude vagina with the blanket and then uncovers it. Taggart then starts

   masturbating. When Taggart starts masturbating, her daughter is laying on

   Taggart's right thigh staring at Taggart's vagina.



                                                                                    18
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19           PageID.20     Page 20 of 32



   File Name: received 444704506275404.mp4

   This video depicts Taggart laying on her bed with her daughter kneeling on her

   chest. The video begins with the focal point being Taggart but then Taggart

   moves the phone and her daughter is the focal point. Taggart is observed

   masturbating through the blanket while her daughter is on her chest.

   File Name: received 2579803948913286.mp4

   This video depicts Taggart nude from the waist down , masturbating on her bed .

   The video begins with the focal point of the video being Taggart masturbating

   with her hand . She moves the camera and captures her daughter in the doorway

   to the bedroom and continues masturbating. The camera then shifts back so her

   daughter cannot be seen in the doorway. Taggart continues masturbating and

   then again shifts the camera to capture her daughter through the bedroom

   doorway. The camera then shifts back so her daughter cannot be seen and she

   continues masturbating.

 38 . On June 20 , 2019, I submitted preservation requests for Tyler Zimmerman and

    Dana Taggart's Facebook accounts .

        INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

 39 . 1anticipate executing this warrant under the Electronic Communications Privacy

    Act, in particular 18 U.S.C. §§ 2703(a) , 2703(b)(1 )(A) and 2703(c)(1 )(A) , by

    using the warrant to require Facebook to disclose to the government copies of

    the records and other information (including the content of communications)

    particularly described in Section I of Attachment B. Upon receipt of the

    information described in Section I of Attachment B, government-authorized



                                                                                       19
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19             PageID.21     Page 21 of 32



     persons will review that information to locate the items described in Section 11 of

     Attachment B.

                                      CONCLUSION

  40 . Based on this information , I respectfully submit that there is probable cause to

     believe that evidence of violations of Title 18 United States Code, 2251 and

     2252A will be located at in the Facebook accounts described in Attachment A.

  41 . Based on the forgoing, I request that the Court issue the proposed search

     warrant.

  42. This Court has jurisdiction to issue the requested warrant because it is "a court

     of competent jurisdiction" as defined by 18 U.S.C . § 2711 . 18 U.S.C. §§ 2703(a) ,

     (b)(1)(A) & (c)(1)(A). Specifically, the Court is "a district court of the United

     States that has jurisdiction over the offense being investigated ." 18 U.S.C . §

     2711 (3)(A)(i).]

 43. Pursuant to 18 U.S.C. § 2703(g) , the presence of a law enforcement officer is

     not required for the service or execution of this warrant.

        REQUEST TO SEAL, ORDER NON-DISCLOSURE, & KEEP ACCOUNT

                                           ACTIVE

 44 . Because the Investigation is ongoing , I requests that this Application for Search

 Warrant, the Search Warrant, and supporting Affidavit in this matter be sealed until

 such time as the Court directs otherwise.

 45 . Pursuant to 18 U.S.C. § 2705(b), I would request the Court order Facebook, Inc.

 not to notify any other person of the existence of this warrant for the next 180 days .




                                                                                           20
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19               PageID.22     Page 22 of 32




   This request is made because I believe notification of the existence of the warrant

   will seriously jeopardize the ongoing investigation .

   46. Because the investigation is ongoing , I would further request the Court to order

   Facebook, Inc. to continue to maintain the Facebook accounts associated with Tyler
                                                                                                  r
   Zimmerman and Dana Taggart, as further detailed in Attachment A , in an open and               [


   active status.                                                                                 i
                                               ~~
                                                Evan T . Zapolski                             .
                                                                                                  1-
                                                Task Force Officer
                                                Federal Bureau of Investigation


   Subscribed and sworn to before me and signed in my presence and/or by reliable
   electronic means on July 11, 2019.


                                              Hon. Patricia T. Morris
                                              United States Magistrate Judge

                                                                                                  II
                                                                                                  I.
                                                                                                  I




                                                                                         21
 Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19         PageID.23    Page 23 of 32




                                  ATTACHMENT A

                              Property to Be Searched

      This warrant applies to information associated with the following Facebook user

IDs, preserved on June 20, 2019, under Facebook case #3210701 , that are stored at

premises owned , maintained , controlled , or operated by Facebook Inc., a company

headquartered in Menlo Park, California.

1) Tyler Zimmerman , Facebook User ID: 100035389424937

2) Dana Taggart, Facebook User ID: 100005177719617
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19             PageID.24     Page 24 of 32




                                    ATTACHMENT B

                             Particular Things to be Seized

 I.      Information to be disclosed by Facebook:

 1. To the extent that the information described in Attachment A is within the

      possession, custody, or control of Facebook Inc. ("Facebook") , including any

      messages, records , files , logs, or information that have been deleted but are still

      available to Facebook, or have been preserved pursuant to a request made

      under 18 U.S.C. § 2703(f) , Facebook is required to disclose the following

      information to the government for each user ID listed in Attachment A:

                 i. All contact and personal identifying information, including full name,

                    user identification number, birth date, gender, contact e-mail

                    addresses, physical address (including city, state, and zip code) ,

                    telephone numbers, screen names , websites, and other personal

                    identifiers .

                ii. All activity logs for the account and all other documents showing

                    the user's posts and other Facebook activities ;

                iii. All photos and videos uploaded by that user ID and all photos and

                    videos uploaded by any user that have that user tagged in them ,

                    including Exchangeable Image File ("EXIF") data and any other ·

                    metadata associated with those photos and videos ,

                iv. All profile information ; News Feed information; status updates;

                    videos, photographs, articles, and other items; Notes; Wall

                    postings; friend lists, including the friends' Facebook user
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19            PageID.25     Page 25 of 32



                    identification numbers; groups and networks of which the user is a

                    member, including the groups' Facebook group identification

                    numbers; future and past event postings; rejected "Friend"

                    requests; comments; gifts; pokes; tags ; and information about the

                    user's access and use of Facebook applications;

                v. All other records of communications and messages made or

                    received by the user, including all private messages, chat history,

                    video calling history, and pending "Friend" requests ;

               vi. All past and present lists of friends created by the account;

               vii. All records of Facebook searches performed by the account;

              viii. The length of service (including start date) and the means and

                    source of any payments associated with the service (including any

                    credit card or bank account number);

 2. Facebook, Inc. shall disclose responsive data, if any, by sending to 6296 Dixie

      Hwy, Bridgeport, Ml 48722 using the US Postal Service or another courier

      service, OR via ele<?tronic mail to ZapolskiE@Michigan .gov notwithstanding 18

      U.S.C. 2252A or similar statute or code.

 3. Facebook is hereby ordered to disclose the above information to the government

      within 14 days of the issuance of this warrant.

 H.          Information to be seized by the government

      1. All information described above in Section I that constitute fruits, evidence and
  Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19            PageID.26     Page 26 of 32




       instrumentalities of violations of Title 18, United States Code, Sections 2252 and

       2252A involving the users associated with the user IDs identified on Attachment
                                                                             )


       A , including but not limited to information pertaining to the following matters:

       a. Any information regarding communications by the user IDs listed in

       Attachment A;

       b. Any person knowingly transporting , distributing , receiving , or possessing child

       pornography, as defined at 18 U.S.C. § 2256(8) ;

       2. Records, including all communications , relating to who created , used , or

       communicated with the user IDs referenced in Attachment A , including records

       about their identities and whereabouts;

       3. Images uploaded, downloaded , accessed , or viewed by the user IDs listed in

       Attachment A.    .

111.          By Order of the Court

       1. Pursuant to 18 U.S .C. § 2705(b) , the Court orders Facebook not to notify any

       person of the existence of this warrant for 180 days from service of this

       attachment.

       2. The Court further orders Facebook to continue to maintain the Facebook

       account associated with Harold Dubois , his aliases, and the User ID Numbers

       referenced in Attachment A , in an open and active status so as not to disrupt this

       ongoing investigation.
                Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19                                      PageID.27            Page 27 of 32
                                                                                AUSA:      Anca I. Pop                     Telephone: (989) 895-5712
AO 93 (Rev. 11 /13) Search and Seizure Warrant                    Task Force Officer:      Evan Zapolski                   Telephone: (989) 439-5276



                                            UNITED S TATES D ISTRICT COURT
                                                                          for the
                                                                Eastern District of Michigan

                   In the Matter of the Search of                                )
              (Briefly describe the property to be searched                      )
               or identify the person by name and address)                       )      Case No.  19-mc-51020
      Facebook User ID : 100035389424937 and Facebook                            )      Judge: Ludington, Thomas L.
      User ID : 100005177719617 THAT IS STORED AT                                )      Filed: 07-11-2019
      PREMISES CONTROLLED BY FACEBOOK, INC.                                      )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the          Eastern            District of            Michigan
{identify the person or describe the property to be searched and give its location) :

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony , establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized) :
See ATTACHMENT B .




          YOU ARE COMMANDED to execute this warrant on or before                              Jul 25 , 2019                           (not to exceed /4 days)
      [ZJ in the daytime 6:00 a.m. to 10:00 p.m.               D at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the residin United States Ma istrate Jud e on du
                                                                                                         (United States Magistrate Judge)

      D Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
prop~, will be searched or seized (check the appropriate box)
   LJ for       days (not to exceed 30)            D
                                             until, the facts justifying, the later specific date of


Date and time issued:          July 11, 2019        3:42 pm
                                                                                                                 Judge 's signature

City and state:        Bay City, Michigan                                               Patricia T. Morris              U. S. Magistrate Judge
                                                                                                               Printed name and title
                 Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19                            PageID.28               Page 28 of 32

AO 93 (Rev . 11 /13) Search and Seizure Warrant (Page 2)

                                                                    Return
Case No.:                               Date and time warrant executed:      Copy of warrant and inventory left with:


Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                   Executing officer 's signature



                                                                                      Printed name and title
 Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19          PageID.29    Page 29 of 32




                                   ATTACHMENT A

                               Property to Be Searched

      This warrant applies to information associated with the following Facebook user

IDs, preserved on June 20, 2019, under Facebook case #3210701 , that are stored at

premises owned , maintained , controlled , or operated by Facebook Inc. , a company

headquartered in Menlo Park, California .

1) Tyler Zimmerman , Facebook User ID: 100035389424937

2) Dana Taggart, Facebook User ID: 100005177719617
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19               PageID.30     Page 30 of 32



                                     ATTACHMENT 8

                             Particular Things to be Seized

I.      Information to be disclosed by Facebook:

1. To the extent that the information described in Attachment A is within the

     possession , custody, or control of Facebook Inc. ("Facebook"), including any

     messages , records , files , logs , or information that have been deleted but are still

     available to Facebook, or have been preserved pursuant to a request made

     under 18 U.S.C. § 2703(f) , Facebook is required to disclose the following

     information to the government for each user ID listed in Attachment A:

                1.   All contact and personal identifying information , including full name,

                     user identification number, birth date , gender, contact e-mail

                     addresses, physical address (including city, state, and zip code) ,

                     telephone numbers, screen names, websites , and other personal

                     identifiers.

                ii . All activity logs for the account and all other documents showing

                     the user's posts and other Facebook activities;

               iii. All photos and videos uploaded by that user ID and all photos and

                     videos uploaded by any user that have that user tagged in them ,

                     including Exchangeable Image File ("EXIF") data and any other ·

                     metadata associated with those photos and videos ,

               iv. All profile information ; News Feed information ; status updates;

                     videos , photographs, articles, and other items; Notes; Wall

                     postings; friend lists , including the friends ' Facebook user
Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19              PageID.31     Page 31 of 32



                    identification numbers; groups and networks of which the user is a

                    member, including the groups' Facebook group identification

                    numbers; future and past event postings; rejected "Friend"

                    requests ; comments; gifts; pokes ; tags ; and information about the

                    user's access and use of Facebook applications ;

                v. All other records of communications and messages made or

                    received by the user, including all private messages, chat history,

                    video calling history, and pending "Friend " requests ;

                v1. All past and present lists of friends created by the account;

               v11. All records of Facebook searches performed by the account;

               v111. The length of service (including start date) and the means and

                    source of any payments associated with the service (including any

                    credit card or bank account number) ;

2. Facebook, Inc. shall disclose responsive data, if any, by sending to 6296 Dixie

      Hwy, Bridgeport, Ml 48722 using the US Postal Service or another courier

      service, OR via elec:;tronic mail to ZapolskiE@Michigan.gov notwithstanding 18

      U.S.C. 2252A or similar statute or code.

3. Facebook is hereby ordered to disclose the above information to the government

      within 14 days of the issuance of this warrant.

II.          Information to be seized by the government

      1. All information described above in Section I that constitute fruits , evidence and
   Case 1:19-mc-51020-TLL ECF No. 1 filed 07/11/19            PageID.32     Page 32 of 32



       instrumentalities of violations of Title 18, United States Code, Sections 2252 and

       2252A involving the users associated with the user IDs identified on Attachment

       A , including but not limited to information pertaining to the following matters:

       a. Any information regarding communications by the user IDs listed in

       Attachment A ;

       b. Any person knowingly transporting , distributing , receiving , or possessing child

       pornography, as defined at 18 U.S.C. § 2256(8) ;

       2. Records , including all communications , relating to who created , used , or

       communicated with the user IDs referenced in Attachment A , including records

       about their identities and whereabouts ;

       3. Images uploaded , downloaded , accessed, or viewed by the user IDs listed in

       Attachment A.

Ill.          By Order of the Court

       1. Pursuant to 18 U.S.C. § 2705(b) , the Court orders Facebook not to notify any

       person of the existence of this warrant for 180 days from service of this

       attachment.

       2. The Court further orders Facebook to continue to maintain the Facebook

       account associated with Harold Dubois , his aliases, and the User ID Numbers

       referenced in Attachment A , in an open and active status so as not to disrupt this

       ongoing investigation .
